DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgments
Claims 1-12, and 17-26 are currently pending in the present application.
Response to Arguments
Objection to the Specification
Applicant’s arguments, see Remarks, filed 5/23/2022, with respect to the objection to the specification have been considered. The objection to the specification is maintained because of the remaining informality: p. 4, [0015] refers to “claim 6”.
Independent claim 1
Applicant's arguments, see Remarks, filed 5/23/2022, have been considered but they are not persuasive. 
Claim 1 has been amended to include, in part, a picture on the surface of the command panel, the picture corresponding to the command information. Applicant argues that the cited prior art does not disclose said amended limitation. Examiner disagrees. Moscatelli discloses graphics to illustrate unique characteristics or environments of the game tiles on the travel surface of said game tiles ([0060]). 
Applicant further argues that amended claim 1 also includes wherein an image is displayed or a sound is generated from the portable information processing terminal on the basis of the command information corresponding to the picture, which is not disclosed in the cited prior art. Examiner disagrees. Moscatelli discloses wherein the portable information processing terminal (computing device) gives a graphical representation of the game layout, content, actions, and progress during gameplay ([0077]; [0086], where the computing device displays a graphic showing any actions that the programmable robotic device should perform based on the command information corresponding to the game tile). Therefore, the rejection is maintained.
Independent claim 17
Applicant’s arguments, see Remarks, filed 5/23/2022, have been considered. Applicant argues that independent claim 17 is patentably distinguishable over the cited prior art because amended claim 17 recites detecting a position and orientation of the mobile body while self-traveling on a command sheet; the command sheet being segmented into grid-point regions in a row direction and a column direction; and the mobile body being capable of moving on the command sheet in the row direction or the column direction corresponding to each of the grid-point regions. Examiner disagrees, in part.
Moscatelli discloses detecting a position of the mobile body ([0091-0092]; [0095], where the computing device receives game tile information from the programmable robotic device to determine position of the programmable robotic device). Additionally, Moscatelli discloses arranging game tiles with travel paths in such a way that the travel direction of the mobile body is known based on its position ([0051]). Therefore, this limitation is met by the cited prior art. Further, Moscatelli discloses assembling the game tiles, which include square game tiles, in any configuration ([0043-0045]). Arranging the game tiles into grid-point regions comprising a row direction and a column direction is just a choice the user can make. However, Moscatelli does not disclose a command sheet, as opposed to command panels/tiles. Yet, Gilboa teaches that limitation, as presented below. Accordingly, claim 17 is rejected under 35 U.S.C. 103.
Examiner notes that dependent claims 6-12 have been amended to depend on newly added independent claim 17.
Claim Objections
Claim 1 is objected to because of the following informalities: 
“the command panels” recited in lines 4-5, 11, 15, and 29-30 should likely read “the plurality of command panels”. Appropriate correction is required.
Specification
The disclosure is objected to because of the following informality: p. 4, [0015] refers to “claim 6”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation “the reproduction data” in lines 3 and 10. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moscatelli et al. (hereinafter “Moscatelli”) (U.S. Pub. 2017/0007915 A1).
Regarding claim 1, Moscatelli discloses a learning toy (Abstract; [0003]; [0042], where the interactive robotic game functions to enhance social interaction and physical development particularly in the STEM subjects, and is designed to teach problem solving, programming of robotics, game layout and design, and fine motor skills, among other skills), in which a plurality of command panels in which command information which is a command of operation for a mobile body is recorded are successively arranged (Fig. 1, where a plurality of command panels, or interlocking game tiles, with moving path 220 are arranged), the mobile body reads the command information while self-traveling on the command panels ([0079-80], where the programmable robotic device 700 executes instructions to automatically travel from the target position of the first interlocking game tile to the target position of the second interlocking game tile along the moving path and receives game tile information from the interlocking game tile; [0090-94], where the programmable robotic device 700 uses the path sensor to move forward to the game tiles along the travel path until it senses the automatic capture device at the game tile which marks the target position, at which point it stops and interrogates the automatic data capture device), and the mobile body operates on a basis of the command information ([0080], where the programmable robotic device completes an action based on the game tile information received, wherein actions include movement, emitting sounds, etc.), and
in which the command information read by the mobile body is transmitted from the mobile body to a portable information processing terminal ([0077]; [0091], where the device communication engine 1004 allows the computing device to comminute with the programmable robotic device 700 during gameplay, and wherein the programmable robotic device transmits game tile information to the computing device during gameplay; [0050], wherein in one embodiment the automatic data capture device of the game tile includes a unique identifier that is retrieved by the programmable robotic device and indicates to the computing device which set of game tile information the device should retrieve from the game data store 914), and the portable information processing terminal operates on a basis of the received command information ([0050], where the computing device then queries a game management system to access the game tile information).
Moreover, Moscatelli discloses the mobile body comprising: a moving unit to self-travel on the command panels (Fig. 7, #702, 704, 706, 708, 710, 712; [0062-0065]); 
a mobile body side light emitting unit to cause a body of the mobile body to emit light or a mobile body side sound generating unit to cause sound to be generated from the mobile body (Fig. 7, #770; [0079-0081], where the robotic device may perform actions including emitting sounds from an audio device 770 located inside the robotic device);
a reading unit to read the command information recorded in the command panels ([0062, 66], where the programmable robotic device includes an automatic data capture sensor 740 that is configured to read the data capture device of the game tile to gather game tile information);
a mobile body side communication unit to enable the read command information to be communicated with the portable information processing terminal ([0077]; [0091], where the mobile body and computing device are configured to communicate with each other via Bluetooth, WiFi, infrared remote, radio frequency, etc., and wherein the communicated information includes of the game tile information); and
a mobile body side control unit to cause the mobile body to operate on a basis of the read command information ([0079]; [0091-94], where the programmable robotic device receives game tile information from the automatic data capture device of the game tile and then completes an action based on the game tile information received from the first game tile).
Furthermore, Moscatelli discloses a portable information processing terminal (Fig. 10; [0077] – computing device 1000) comprising: a first terminal side communication unit to enable the command information read by the reading unit to be communicated with the mobile body (Fig. 10, #1004; [0077], where device communication engine 1004 allows the computing device 1000 to communicate with the programmable robotic device 700 during gameplay); and
a terminal side control unit to cause an image to be displayed at a terminal side display unit of the portable information processing terminal or cause sound to be generated from a terminal side sound generating unit of the portable information processing terminal, on a basis of the command information transmitted from the mobile body and received by the first terminal side communication unit ([0092, 95], where the player interface application of the computing device, upon receipt of game tile information sent from the programmable robotic device to the computing device during gameplay, may update to inform the player of the game state, progress made, content, actions, other travel routes, scoring, allowing another player to take a turn, etc.), and
each command panel of the command panels having a picture drawn on a surface of the command panel, the picture corresponding to the command information to cause the mobile body to operate on basis of the command information corresponding to the picture and to cause the image to be displayed at the terminal side display unit of the portable information processing terminal or cause the sound to be generated from the terminal side sound generating unit of the portable information processing terminal, on basis of the command information corresponding to the picture ([0060]; [0077]; [0086], where graphics are located on the travel surface of the game tiles, and wherein the computing device provides a graphical representation of the game layout, content, progress during gameplay, and actions, such as any actions that the robotic device should perform based on the command information corresponding to the game tile).

Regarding claim 2, Moscatelli discloses all claim limitations of claim 1 as discussed above. Further, Moscatelli discloses wherein the portable information processing terminal comprises an image and sound reproduction data holding unit ([0097], where the computing device includes memory 1204 that stores data) to hold reproduction data of an image to be displayed at the terminal side display unit ([0101], where the computing device may include a display) or sound to be generated from the terminal side sound generating unit ([0097], where the computing device may include speakers) on a basis of the command information transmitted from the mobile body and received by the first terminal side communication unit ([0092, 95], where the player interface application of the computing device, upon receipt of game tile information sent from the programmable robotic device to the computing device during gameplay, may update to inform the player of the game state, progress made, other travel routes, scoring, allowing another player to take a turn, etc.), 
the terminal side control unit of the portable information processing terminal, reads out the reproduction data from the image and sound reproduction data holding unit on a basis of the command information transmitted from the mobile body and received by the first terminal side communication unit, and causes an image to be displayed at the terminal side display unit or causes sound to be generated from the terminal side sound generating unit ([0091-0095], where the player interface application of the computing device is updated throughout the gameplay to display data such as images of a new travel route, progress, game state, content, actions, etc.).
Regarding claim 3, Moscatelli discloses all claim limitations of claim 1 as discussed above. Further, Moscatelli discloses wherein the portable information processing terminal comprises: an image and sound reproduction data holding unit ([0097], where the computing device includes memory 1204 that stores data) to hold reproduction data of an image to be displayed at the terminal side display unit ([0101], where the computing device may include a display) or sound to be generated from the terminal side sound generating unit ([0097], where the computing device may include speakers) on a basis of the command information transmitted from the mobile body and received by the first terminal side communication unit ([0092, 95], where the player interface application of the computing device, upon receipt of game tile information sent from the programmable robotic device to the computing device during gameplay, may update to inform the player of the game state, progress made, other travel routes, scoring, allowing another player to take a turn, etc.), and
a first terminal side storage unit to store a plurality of pieces of the command information transmitted from the mobile body and received by the first terminal side communication unit ([0050], where the computing device may be connected via network to a game management system that stores game tile information),
the terminal side control unit of the portable information processing terminal, reads out predetermined reproduction data from the image and sound reproduction data holding unit on a basis of the plurality of pieces of the command information stored in the first terminal side storage unit ([0086], where the player interface application of the computing device receives the predetermined game layout from the game management system), and
causes an image to be displayed at the terminal side display unit or causes sound to be generated from the terminal side sound generating unit ([0086], where the player interface application, upon receiving the predetermined game layout from the game management system, displays a graphic showing a travel route and any actions the programmable robotic device should perform).

Regarding claim 5, Moscatelli discloses all claim limitations of claim 1 as discussed above. Further, Moscatelli discloses wherein the mobile body comprises an operation parameter storage unit to store a mobile body operation parameter which determines content of operation of the mobile body based on the command information ([0006]; [0050], where the programmable robotic device has storage to store game tile information such that if the robot reads a unique identifier of a game tile, the robot will directly retrieve the identity of the game tile and act accordingly (i.e. move, emit sound, transmit messages to the computing unit, etc.), 
the portable information processing terminal comprises a terminal side input unit to allow a learner to perform input ([0101], where the computing device may include input devices such as a touch input device, touch screen, tablet, and/or the like), 
the terminal side control unit of the portable information processing terminal causes the first terminal side communication unit to transmit a rewrite parameter for rewriting the mobile body operation parameter and storing the rewritten mobile body operation parameter in the operation parameter storage unit to the mobile body ([0073], where a curriculum building application 904 that is part of a game management system connected to the computing device allows a user to write actions, travel paths, etc.), the rewrite parameter being input to the terminal side input unit ([0071], where the curriculum building application is connected to a computing device (i.e. a tablet with touch screen input capabilities)), and the mobile body side control unit of the mobile body rewrites the mobile body operation parameter and stores the rewritten mobile body operation parameter in the operation parameter in the operation parameter storage unit on a basis of the rewrite parameter transmitted from the portable information processing termination and received by the mobile body side communication unit ([0079], where the computing device communicates the instructions to the programmable robotic device to begin interrogating the first game tile, wherein the robotic device interrogates the game tile and automatically performs a programmed action accordingly). It would have been known to someone of ordinary skill in the art before the effective filing date of the claimed invention that the programmed instructions/actions of the programmable robotic device may be rewritten/updated based on the curriculum building application controlled by the user.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moscatelli as applied to claim 1 in view of Akavia et al. (hereinafter “Akavia”) (U.S. Pub. 2016/0287979 A1).
Regarding claim 4, Moscatelli discloses all claim limitations of claim 1 as discussed above. Further, Moscatelli discloses wherein the portable information processing terminal comprises: an image and sound reproduction data holding unit ([0097], where the computing device includes memory 1204 that stores data) to hold the reproduction data of an image to be displayed at the terminal side display unit ([0101], where the computing device may include a display) or sound to be generated from the terminal side sound generating unit ([0097], where the computing device may include speakers). However, Moscatelli does not specifically disclose a portable information processing terminal (computing device) with an imaging unit to be able to capture an image of the mobile body and background. Yet, Akavia teaches that limitation (Fig. 8A, where the mobile body (interactive figure 46) and background are captured). Akavia further teaches the terminal side control unit of the portable information processing terminal causes the image of the mobile body and the background captured by the imaging unit to be displayed at the terminal side display unit, reads out an image of the reproduction data from the image and sound reproduction data holding unit on a basis of the command information transmitted from the mobile body and received by the first terminal side communication unit, and causes the read image of the reproduction to be displayed at the terminal side display unit so as to be superimposed on an image of a portion of the background (Figs. 8A-8D; [0063], where upon recognition of a position of a playing piece on a game board and transmission of said position to a smart device, the smart device displays a performance of an image of said playing piece and background)
It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a computing device’s imaging unit, as taught by Akavia, to display images of the game board and pieces in real time in order to enhance the user experience (Akavia, [0014]).
Claims 6-12, 17, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Moscatelli in view of Gilboa (U.S. 5,853,327).
Regarding claim 17, Moscatelli discloses a learning toy (Abstract; [0003]; [0042], where the interactive robotic game functions to enhance social interaction and physical development particularly in the STEM subjects, and is designed to teach problem solving, programming of robotics, game layout and design, and fine motor skills, among other skills),
in which a mobile body reads command information from which a position and orientation of the mobile body can be detected while self-traveling on a command panel in which the command information is recorded ([0051]; [0079-0080]; [0090-0095], where the computing device receives game tile information from the programmable robotic device to determine position and direction of the programmable robotic device), and
in which the command information read by the mobile body is transmitted from the mobile body to a portable information processing terminal ([0077]; [0091], where the device communication engine 1004 allows the computing device to comminute with the programmable robotic device 700 during gameplay, and wherein the programmable robotic device transmits game tile information to the computing device during gameplay; [0050], wherein in one embodiment the automatic data capture device of the game tile includes a unique identifier that is retrieved by the programmable robotic device and indicates to the computing device which set of game tile information the device should retrieve from the game data store 914), and the portable information processing terminal operates on a basis of the received command information ([0050], where the computing device then queries a game management system to access the game tile information).
Moreover, Moscatelli discloses the mobile body comprising: a moving unit to self-travel on the command panels (Fig. 7, #702, 704, 706, 708, 710, 712; [0062-0065]); 
a reading unit to read the command information recorded in the command panels ([0062, 66], where the programmable robotic device includes an automatic data capture sensor 740 that is configured to read the data capture device of the game tile to gather game tile information);
a mobile body side communication unit to enable the read command information to be communicated with the portable information processing terminal ([0077]; [0091], where the mobile body and computing device are configured to communicate with each other via Bluetooth, WiFi, infrared remote, radio frequency, etc., and wherein the communicated information includes of the game tile information); and
a mobile body side control unit to cause the mobile body to operate on a basis of the read command information ([0079]; [0091-94], where the programmable robotic device receives game tile information from the automatic data capture device of the game tile and then completes an action based on the game tile information received from the first game tile).
Furthermore, Moscatelli discloses the portable information processing terminal (Fig. 10; [0077] – computing device 1000) comprising: a first terminal side communication unit to enable the command information read by the reading unit to be communicated with the mobile body (Fig. 10, #1004; [0077], where device communication engine 1004 allows the computing device 1000 to communicate with the programmable robotic device 700 during gameplay); and
a terminal side control unit to cause an image to be displayed at a terminal side display unit of the portable information processing terminal or cause sound to be generated from a terminal side sound generating unit of the portable information processing terminal, on a basis of the command information transmitted from the mobile body and received by the first terminal side communication unit ([0092, 95], where the player interface application of the computing device, upon receipt of game tile information sent from the programmable robotic device to the computing device during gameplay, may update to inform the player of the game state, progress made, other travel routes, scoring, allowing another player to take a turn, etc.),
the command panel being segmented into grid-point regions in a row direction and a column direction, and the mobile body being capable of moving on the command sheet in the row direction or the column direction corresponding to each of the grid-point regions ([0043-0045], where game tiles, which include square game tiles, with travel paths may be arranged in any configuration of the user’s choosing, which may include a grid arrangement). 
As shown above, Moscatelli discloses utilizing command panels, or game tiles, as opposed to a command sheet recited in claim 17. Nevertheless, Gilboa teaches the use of a command sheet (Fig. 1, #11; Fig. 9, #150; Col. 7, ln. 8-17). It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a command sheet as opposed to command panels for diversified learning.  

	Regarding claim 6, Moscatelli and Gilboa teach all claim limitations of claim 17 as discussed above. Further, Moscatelli discloses wherein the terminal side control unit of the portable information processing, detects a position of the mobile body on the basis of the command information transmitted from the mobile body and received by the first terminal side communication unit ([0091-92, 95], where the computing device receives game tile information from the programmable robotic device to determine position of the programmable robotic device), and 
causes the detected position of the mobile body to be displayed at the terminal side display unit ([0086, 92, 95], where the player interface application may display a graphic showing a travel route and any actions of the robotic device, as well as game state, progress, or an indication that the final tile has been reached). Again, while Moscatelli discloses command panels arranged in any configuration, Moscatelli does not disclose a command sheet. However, Gilboa teaches the use of a command sheet for use in a computerized game board (Fig. 1, #11; Fig. 9, #150; Col. 7, ln. 8-17). It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a command sheet as opposed to command panels for diversified learning.  

Regarding claim 7, Moscatelli and Gilboa teach all claim limitations of claim 6 as disclosed above. Further, Moscatelli discloses wherein the portable information processing terminal comprises a terminal side input to allow a learner to perform input ([0101], where the computing device may include input devices such as a touch input device, touch screen, tablet, and/or the like),
the terminal side control unit of the portable information processing terminal, causes the first terminal side communication unit to transmit operation instruction information which is a command of operation of the mobile body input to the terminal side input unit, toward the mobile body ([0089], where the device communication engine of the computing device instructs the robot to begin performing the actions, starting with moving forward 1 tile to the hexagonal game tile as shown in Fig. 1), and
after the mobile body side control unit of the mobile body causes the mobile body to operate on a basis of the operation instruction information transmitted from the portable information processing terminal and received by the mobile body side communication unit, the mobile body side control unit of the mobile body, causes the reading unit of the mobile body to read the command information([0090], where the robotic device then uses the path sensor to move forward to the hexagonal game tile until it senses the automatic capture device at hexagonal game tile 300 which marks the target position, wherein the robotic device then interrogates the automatic data capture device of the game tile to acquire game tile information),
causes the mobile body side communication unit to transmit the read command information toward the portable information processing terminal ([0090], where at least some of the game tile information of the hexagonal game tile 300 read by the robotic device is communicated to the computing device), and then, 
stops operation of the mobile body and puts the mobile body into a state where the mobile body accepts the operation instruction information ([0080], where the robotic device may then wait to receive instructions from the computing device before advancing to a different game tile).
Again, while Moscatelli discloses command panels arranged in any configuration, Moscatelli does not disclose a command sheet. However, Gilboa teaches the use of a command sheet for use in a computerized game board (Fig. 1, #11; Fig. 9, #150; Col. 7, ln. 8-17). It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a command sheet as opposed to command panels for diversified learning.  

Regarding claim 8, Moscatelli and Gilboa teach all claim limitations of claim 7 as discussed above. Further, Moscatelli discloses a second terminal side storage unit to store a type of a virtual panel input by a learner among a plurality of types of virtual panels which have one-to-one correspondence relationship with a plurality of types of the operation instruction information input to the terminal side input unit, and an input position and an input direction of the virtual panel in a region where the virtual panel can be input, defined in advance ([0071-73], where game management system is connected via network to a computing device and stores data including game tile information, and wherein game management system includes a curriculum building application that allows an individual to virtually select the game tile layout (panel input position) and travel path (panel input direction), among other parameters);
the terminal side control unit of the portable information processing terminal, causes the type of the virtual panel input to the terminal side input unit and the input position and the input direction of the virtual panel to be stored in the second terminal side storage unit ([0076], where data from the curriculum building application is stored in the game management system that is connected to the computing device; [0092], wherein the computing devices stores the input/received game layout from the game management system),
causes all the types of the virtual panels, and the input positions and the input directions of the virtual panels stored in the second terminal side storage unit to be displayed at the terminal side display unit ([0086], where the player interface application of the computing device receives a game layout from the game management system, and the layout displays a graphic showing, or text outlining a travel route and any actions), and
in a case where the input position of the virtual panel input to the terminal side input unit matches the position of the mobile body, in a region where a plurality of the command panels are arranged in any configuration, causes the first terminal side communication unit to transmit the operation instruction information having one-to-one correspondence relationship with the input virtual panel toward the mobile body ([0043-0045]; [0087-0093], where if the player selected the correct game tiles/correctly assembled the game tiles in the correct layout, the programmable robotic device would be instructed to act by the computing device); and
the mobile body side control unit of the mobile body causes the mobile body to operate on a basis of the operation instruction information transmitted from the portable information processing terminal and received by the mobile body side communication unit (p. 7, [0080]; p. 8, [0087-0095], where the programmable robotic device may wait to receive instructions from the computing device before advancing to a different game tile).
As stated previously above, Moscatelli discloses a region where a plurality of the command panels are arranged in any configuration, but does not disclose a command sheet. However, Gilboa teaches the use of a command sheet for use in a computerized game board (Fig. 1, #11; Fig. 9, #150; Col. 7, ln. 8-17). It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a command sheet as opposed to command panels for diversified learning.  

Regarding claim 9, Moscatelli and Gilboa teach all claim limitations of claim 8 as discussed above. Further, Moscatelli discloses wherein a plurality of sets of combination of the mobile body and the portable information processing terminal included in the learning toy according to claim 8 are provided (p. 7, [0074], where gameplay system 100 may include multiple programmable robotic devices using the same game tiles and/or game collaboration system), the portable information processing terminal in one set among the plurality of sets of the combination of the mobile body and the portable information processing terminal comprises: a second terminal side communication unit to be able to communicate the command information transmitted from the mobile body in one set which is paired with the portable information processing terminal in the one set and received by the first terminal side communication unit, and input information including the type of the virtual panel input to the terminal side input unit, and the input position and the input direction of the virtual panel, with the portable information processing terminal in another set among the - 168 -plurality of sets of the combination of the mobile body and the portable information processing terminal (p. 7, [0074], where the multiple programmable devices using the same game tiles and/or game collaboration system can interact with each other; p. 8, [0083], where multiple users share the same game tiles and interact using the game collaboration system).

Regarding claim 10, Moscatelli and Gilboa teach all claim limitations of claim 9 as discussed above. Further, Moscatelli discloses wherein the terminal side control unit of the portable information processing terminal in the one set among the plurality of sets of the combination of the mobile body and the portable information processing terminal, causes the second terminal side communication unit of the portable information processing terminal in the one set to transmit the received command information to the portable information processing terminal in the other set when the command information is transmitted from the mobile body in the one set which is paired with the portable information processing terminal in the one set and is received by the terminal side communication unit of the portable information processing terminal in the one set (p. 8, [0095], where, after the computing device receives game tile information (command information) from the programmable robotic device in the first set, the player interface application of the computing devices of the one set, as well as the other sets, is updated to indicate another player’s turn); and
the terminal side control unit of the portable information processing terminal in the other set, detects a position of the mobile body in the one set in the region where the plurality of the command panels are arranged, in any configuration including a grid, on a basis of the command information transmitted from the portable information processing terminal in the one set and received by the second terminal side communication unit of the portable information processing terminal in the other set, and - 169 -causes the detected position of the mobile body in the one set in the region where the plurality of the command panels are arranged, in any configuration including a grid, to be displayed at the terminal side display unit of the portable information processing terminal in the other set (p. 7, [0077], where the player interface application of the computing device displays a graphical representation of the game layout, content, actions, characters, multiple player status, and progress during gameplay).
Again, while Moscatelli discloses the region where the plurality of the command panels are arranged, in any configuration including a grid, Moscatelli does not disclose a command sheet. However, Gilboa teaches the use of a command sheet for use in a computerized game board (Fig. 1, #11; Fig. 9, #150; Col. 7, ln. 8-17). It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a command sheet as opposed to command panels for diversified learning.  

Regarding claim 11, Moscatelli and Gilboa teach all claim limitations of claim 9 as discussed above. Further, Moscatelli discloses wherein the terminal side control unit of the portable information processing terminal in the one set among the plurality of sets of the combination of the mobile body and the portable information processing terminal, causes the second terminal side communication unit of the portable information processing terminal in the one set to transmit the input information of the input virtual panel toward the portable information processing terminal in the other set when the type of the virtual panel, and the input position and the input direction of the virtual panel are input to the terminal side input unit of the portable information processing terminal in the one set (p. 7, [0077], where the player interface application of the computing device displays a graphical representation of the game layout, content, actions, characters, multiple player status, and progress during gameplay); and 
the terminal side control unit of the portable information processing terminal in the other set, causes the type of the virtual panel input to the portable information processing terminal in the one set, and the input position and the input direction of the virtual panel to be stored in the second terminal side storage unit of the portable information processing terminal in the other set on a basis of the input information of the virtual panel transmitted from - 170 - the portable information processing terminal in the one set and received by the second terminal side communication unit of the portable information processing terminal in the other set, and causes all the types of the virtual panels, and the input positions and the input directions of the virtual panels stored in the second terminal side storage unit of the portable information processing terminal in the other set to be displayed at the terminal side display unit of the portable information processing terminal in the other set (p. 8, [0095], where, after the computing device receives game tile information (command information) from the programmable robotic device in the first set, the player interface application of the computing device of the one set, as well as the other set, is updated).

Regarding claim 12, Moscatelli and Gilboa teach all claim limitations of claim 17 as discussed above. Further, Moscatelli discloses wherein the mobile body comprises a mobile body side light emitting unit to cause a body of the mobile body to emit light or a mobile body side sound generating unit to cause sound to be generated from the mobile body (p. 7, [0079], where the robotic device receives game tile information from the automatic data capture device of the first interlocking game tile and completes an action based on the game tile information received, wherein the performed action may include emitting sounds).

Regarding claim 23, Moscatelli and Gilboa teach all claim limitations of claim 8 as discussed above. Further, Moscatelli discloses wherein the plurality of types of virtual panels include a virtual panel corresponding to the operation instruction information for causing the mobile body to straightly move to a position by two or three regions ([0086], where the command information of a game tile may be “move forward 2 tiles”).
Again, while Moscatelli discloses command panels/tiles arranged in any configuration, include a grid configuration, Moscatelli does not disclose a command sheet. However, Gilboa teaches the use of a command sheet for use in a computerized game board (Fig. 1, #11; Fig. 9, #150; Col. 7, ln. 8-17). It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a command sheet as opposed to command panels for diversified learning.  
Claim 25 is rejected for similar reasoning as the rejection of claim 23, as moving forward two tiles is equivalent to skipping one or more tiles.
Allowable Subject Matter
Claims 18-22, 24, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715